                         Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                 PageID.1      Page 1 of 18



                                                    UNITED STATES DISTRICT COURT
                                                    EASTERN DISTRICT OF MICHIGAN
                                                         SOUTHERN DIVISION

                        RAYMOND MCDOWELL, and
                        TAJ DORSEY,

                               Plaintiffs,

                        v.                                                          Case No. 2:19-cv-10217

                        LIVONIA HOTEL BUSINESS, INC.
                        D/B/A, AMERICAS BEST VALUE
                        INN, a Michigan for-profit corporation;
                        and LIVONIA HOTEL REAL
                        ESTATE, LLC, a Michigan for-profit
                        Limited Liability Company; and
                        EDWARD MAKMOURA, an
                        individual.

                               Defendants.
Haddad Law Firm, PLC.




                        HADDAD LAW FIRM, PLC
                        By: Issa G. Haddad (P71699)
                        Attorney for Plaintiffs
                        30600 Telegraph Road, Suite 3150
                        Bingham Farms, Michigan 48025
                        (248) 633-8500
                        issa@haddlaw.com

                                                    COMPLAINT AND JURY DEMAND

                               NOW COME Plaintiffs, Raymond McDowell and Taj Dorsey, by and through counsel,

                        Issa Haddad, and for Plaintiff’s Complaint and Jury Demand, states as follows:

                                                                JURISDICTION

                               1.      This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. § 1332.

                                                                    VENUE

                               2.      This Court has venue over this matter pursuant to 28 U.S.C. § 1391.




                                                                       -1-
                         Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                  PageID.2     Page 2 of 18



                                                                    PARTIES

                                  3.   Plaintiff Raymond McDowell was at all relevant times a resident of the State of

                        New Jersey and employed by a New Jersey company that delivers cargo throughout the

                        continental United States.

                                  4.   Plaintiff Taj Dorsey was at all relevant times a resident of the State of New Jersey

                        and an employee of Plaintiff McDowell also delivering cargo throughout the continental United

                        States.

                                  5.   Defendant Livonia Hotel Business, Inc. d/b/a Americas Best Value Inn

                        (hereinafter “Defendant Livonia Hotel Business”) was at all relevant times a Michigan for-profit

                        corporation that owned and/or operated Americas Best Value Inn located at 28512 Schoolcraft

                        Road in Livonia, Michigan.
Haddad Law Firm, PLC.




                                  6.   Defendant Livonia Hotel Real Estate, LLC (hereinafter “Defendant Livonia Hotel

                        Real Estate”) was at all relevant times a Michigan for-profit Limited Liability Company that

                        owned and/or operated Americas Best Value Inn located at 28512 Schoolcraft Road in Livonia,

                        Michigan.

                                  7.   Defendant Edward Makmoura (hereinafter “Makmoura”) was at all relevant times

                        an employee and agent of Defendant Livonia Hotel Business and/or Defendant Livonia Hotel

                        Real Estate that owned and/or operated Americas Best Value Inn located at 28512 Schoolcraft

                        Road in Livonia, Michigan.

                                                         COMMON ALLEGATIONS

                                  A.   Plaintiffs’ Business in Metropolitan Detroit

                                  8.   On or about February 3, 2018, Plaintiff McDowell was employed by a New

                        Jersey company which delivered sundry cargo items throughout the continental United States.




                                                                       -2-
                         Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                  PageID.3     Page 3 of 18



                               9.      Plaintiff McDowell hired Plaintiff Dorsey too assist with deliveries of sundry

                        cargo items throughout the continental United States.

                               10.     On or about February 3, 2018, Plaintiffs drove a semi-truck to the metropolitan

                        Detroit area to deliver furniture to a residence located in Farmington Hills, Michigan.

                               B.      Plaintiffs’ Lease of Hotel room at Americas Best Value Inn

                               11.     Plaintiffs leased room 208 from Defendant Livonia Hotel Business and/or

                        Defendant Livonia Hotel Real Estate at the Americas Best Value Inn located at 28512

                        Schoolcraft Road in Livonia, Michigan on February 3, 2018.

                               12.     At all times, Room 208 was secured by an electronic keycard lock.

                               13.     At all times, the electronic keycard lock that secured room 208 caused the door to

                        lock automatically when it closed.
Haddad Law Firm, PLC.




                               14.     The electronic keycard lock that secured room 208 was operated by a

                        programmable keycard.

                               15.     The keycard was programmable onsite by employees at the Americas Best Value

                        Inn.

                               16.     Due to its programmable characteristic, the keycard was duplicable by employees

                        of Americas Best Value Inn.

                               C.      Plaintiff McDowell’s Employment of Antonio Fowler-Mitchell

                               17.     During previous cargo deliveries to the area, Plaintiff McDowell had advertised

                        on Craigslist.com for a laborer to assist with the cargo delivery.

                               18.     As a result of the advertisement on Craigslist.com, Plaintiff McDowell had

                        previously hired Antonio Fowler-Mitchell to assist with cargo deliveries in the area.




                                                                        -3-
                         Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                 PageID.4      Page 4 of 18



                                19.    Plaintiff McDowell hired Fowler-Mitchell to assist with the February 3, 2018,

                        furniture delivery to the residence located in Farmington Hills, Michigan.

                                D.     Plaintiffs’ Completion of Business in Metropolitan Detroit

                                20.    Plaintiff McDowell leased a U-Haul truck in Southfield, Michigan, to deliver the

                        furniture to the location in Farmington Hills, Michigan.

                                21.    Plaintiffs drove the semi-truck and the U-Haul truck to a location in Livonia,

                        Michigan, where they met Fowler-Mitchell at approximately 7:00 p.m. EST.

                                22.    Fowler-Mitchell assisted Plaintiffs in moving the furniture from the semitrailer

                        into the U-Haul truck.

                                23.    Plaintiffs and Fowler-Mitchell drove the U-Haul truck to a residence in

                        Farmington Hills, Michigan, where they delivered the furniture, and Plaintiff McDowell
Haddad Law Firm, PLC.




                        assembled a dining room table.

                                24.    Upon completing their work at the Farmington Hills residence, Plaintiffs and

                        Fowler-Mitchell drove the U-Haul truck back to the location in Livonia, Michigan, where they

                        transferred their delivery equipment from the rented U-Haul truck back into the semitrailer.

                                25.    Plaintiffs then drove the semi-truck back to Americas Best Value Inn, and

                        Fowler-Mitchell returned the U-Haul back to the U-Haul dealer in Southfield, Michigan.

                                26.    On or about February 3, 2018, between 9:00 p.m. and 10:00 p.m. that evening,

                        Plaintiff McDowell contacted Fowler-Mitchell via telephone and told Fowler-Mitchell to stop by

                        Plaintiffs’ hotel room at Americas Best Value Inn, so Plaintiff McDowell could pay him for his

                        work.

                                27.    Fowler-Mitchell subsequently arrived at Plaintiffs’ hotel room wearing a

                        burgundy hooded sweatshirt, sweatpants with cargo pants, and a high visibility reflective vest.




                                                                       -4-
                         Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                 PageID.5     Page 5 of 18



                                  28.   Plaintiff McDowell paid Fowler-Mitchell $100 for his labor.

                                  E.    The Robbery Attempt

                                  29.   Between 6:30 a.m. and 7:00 a.m., on February 4, 2018, Plaintiffs, who were

                        asleep in room 208, heard a loud knock on the door.

                                  30.   Plaintiff McDowell peered through the blinds and observed Fowler-Mitchell

                        standing at the door.

                                  31.   Plaintiff McDowell instructed Fowler-Mitchell to leave because Plaintiffs were

                        sleeping.

                                  32.   Plaintiff McDowell also observed a second African-American male outside

                        standing near the door to the room.

                                  33.   Plaintiff McDowell then alerted Plaintiff Dorsey as to what had just happened.
Haddad Law Firm, PLC.




                                  F.    Fowler-Mitchell Obtains a Keycard for room 208

                                  34.   Fowler-Mitchell walked from room 208 to the front desk of the Americas Best

                        Value Inn.

                                  35.   Defendant Makmoura was working at the front desk in his capacity as an

                        employee and agent for Defendant Livonia Hotel Business and/or Defendant Livonia Hotel Real

                        Estate.

                                  36.   Fowler-Mitchell requested that Defendant Makmoura provide him a duplicate

                        keycard for room 208.

                                  37.   Fowler-Mitchell was not a leasee of room 208.

                                  38.   Fowler-Mitchell had no legal right to access room 208.

                                  39.   Fowler-Mitchell was not authorized to access room 208.

                                  40.   Fowler-Mitchell was not authorized to request a duplicate keycard for room 208.




                                                                       -5-
                         Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                PageID.6      Page 6 of 18



                               41.     Defendant Makmoura had no legal right to issue to Fowler-Mitchell a duplicate

                        keycard for room 208.

                               42.     Defendant Makmoura was not authorized to issue a duplicate keycard to Fowler-

                        Mitchell for room 208.

                               43.     At Fowler-Mitchell’s request, Defendant Makmoura, acting in his capacity as

                        employee and agent for Defendant Livonia Hotel Business and/or Defendant Livonia Hotel Real

                        Estate at the Americas Best Value Inn, provided Fowler-Mitchell with a duplicate keycard for

                        room 208.

                               G.      The Armed Robbery and Vicious Assault

                               44.     After obtaining the duplicate keycard for room 208, Fowler-Mitchell and two

                        other unidentified men used the duplicate keycard to open the door to room 208.
Haddad Law Firm, PLC.




                               45.     After opening the door to room 208, Fowler-Mitchell and/or the two other

                        unidentified men with him forced their way into the room and through the door’s chain lock that

                        Plaintiffs had secured.

                               46.     One of the men brandished a pistol, which he used to strike Plaintiff McDowell

                        on the head.

                               47.     Fowler-Mitchell and/or the two other unidentified men then physically beat and

                        robbed Plaintiff McDowell.

                               H.      Fowler-Mitchell’s Arrest and Conviction

                               48.     On or about February 7, 2018, Fowler-Mitchell was arrested for physically

                        beating and robbing Plaintiffs.

                               49.     Fowler-Mitchell was charged with 20 felony charges for his participation in

                        physically beating and robbing of Plaintiffs.




                                                                        -6-
                         Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                    PageID.7      Page 7 of 18



                               50.     On April 27, 2018, Fowler-Mitchell pled guilty to one count of Felony Firearm,

                        one count of First-Degree Home Invasion, and two counts of Armed Robbery.

                               51.     On May 14, 2018, Fowler-Mitchell was sentenced to two years for one count of

                        Felony Firearm, 8 to 20 years for two counts of Armed Robbery and 8 to 20 years for one count

                        of First-Degree Home Invasion.

                               52.     Fowler-Mitchell is currently imprisoned with the Michigan Department of

                        Corrections. His earliest release date is February 3, 2028.

                               53.     The two other unidentified men who had beat and robbed Plaintiff McDowell

                        were never apprehended.

                                                                LEGAL CLAIMS

                                                      COUNT I: GROSS NEGLIGENCE
Haddad Law Firm, PLC.




                               54.     Plaintiffs incorporate all of the foregoing allegations as if fully restated herein.

                               55.     Defendants had knowledge of a situation requiring the exercise of ordinary care

                        and diligence to avert injury to another.

                               56.     Defendants had the ability to avoid the resulting harm by ordinary care and

                        diligence in the use of the means at hand.

                               57.     Defendants failed to use such care and diligence to avert the threatened danger

                        when to the ordinary mind it must be apparent that the result is likely to prove disastrous to

                        another.

                               WHEREFORE, Plaintiffs respectfully request this Honorable Court to enter a judgment

                        awarding Plaintiffs monetary damages (including but not limited to compensatory, special,

                        consequential, and punitive damages) in excess of $75,000, award all fees and costs (including




                                                                        -7-
                         Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                    PageID.8      Page 8 of 18



                        attorney’s fees) incurred as a result of bringing and maintaining the present action, and awarding

                        Plaintiffs any other relief to which they may be entitled.

                                                     COUNT II: ACTIVE NEGLIGENCE

                               58.     Plaintiffs incorporate all of the foregoing allegations as if fully restated herein.

                               59.     Defendants owed Plaintiffs a general duty:

                                       A. To use ordinary due care;

                                       B. To use reasonable care toward persons, such as sleeping patrons, readily

                                           identifiable as being vulnerable to a third party's criminal conduct; and

                                       C. To maintain and operate the hotel premises in a reasonably safe condition for

                                           its patrons.

                               60.     Defendants owed Plaintiffs a heightened duty of care due to keep Plaintiffs safe
Haddad Law Firm, PLC.




                        from injury due to:

                                       A. Defendants’ status as an innkeeper;

                                       B. The inherent vulnerability of patrons sleeping in their business; and

                                       C. The inherently dangerous activity involved with issuing duplicate room keys

                                           to unknown persons.

                               61.     Defendants breached their general and heightened duties that they owed to

                        Plaintiffs when they:

                                       A. Failed to create, implement, or maintain a policy which is ensured that people

                                           requesting room keys were properly identified;

                                       B. Failed to create, implement, or maintain a policy which is ensured that people

                                           requesting room keys had a lawful right to access the room associated with the

                                           keys they were requesting;




                                                                        -8-
                         Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                     PageID.9      Page 9 of 18



                                        C. Failed to create, implement, or maintain a policy which is ensured that people

                                            requesting room keys had a lawful right to access the room associated with the

                                            key they were requesting;

                                        D. Failed to create, implement, or maintain a key control policy;

                                        E. Failed to train employees regarding proper key control and security;

                                        F. Failed to create, implement, or maintain a policy regarding proper

                                            identification of persons claiming to be patrons;

                                        G. Failed to train employees regarding proper identification of persons claiming

                                            to be patrons;

                                        H. Failed to create, implement, or maintain a policy regarding proper issuance of

                                            duplicate room keys; and
Haddad Law Firm, PLC.




                                        I. Failed to train employees regarding proper issuance of duplicate room keys.

                                62.     Defendants breach of their general and heightened duties was the proximate cause

                        and cause in fact of Plaintiffs’ injuries.

                                63.     Plaintiff has suffered damages.

                                WHEREFORE, Plaintiffs respectfully request this Honorable Court to enter a judgment

                        awarding Plaintiffs monetary damages (including but not limited to compensatory, special,

                        consequential, and punitive damages) in excess of $75,000, award all fees and costs (including

                        attorney’s fees) incurred as a result of bringing and maintaining the present action, and awarding

                        Plaintiffs any other relief to which they may be entitled.

                                                  COUNT III: NEGLIGENT ENTRUSTMENT

                                64.     Plaintiffs incorporate all of the foregoing allegations as if fully restated herein.




                                                                          -9-
                        Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                       PageID.10      Page 10 of 18



                                65.       Defendants supplied Fowler-Mitchell with an access control key card to room

                        208.

                                66.       Defendants supplied Fowler-Mitchell with the access control key card for Fowler-

                        Mitchell’s use.

                                67.       Defendants knew or had reason to know that Fowler-Mitchell was likely to use

                        the access control key card in a manner involving unreasonable risk of physical harm to

                        Plaintiffs.

                                WHEREFORE, Plaintiffs respectfully request this Honorable Court to enter a judgment

                        awarding Plaintiffs monetary damages (including but not limited to compensatory, special,

                        consequential, and punitive damages) in excess of $75,000, award all fees and costs (including

                        attorney’s fees) incurred as a result of bringing and maintaining the present action, and awarding
Haddad Law Firm, PLC.




                        Plaintiffs any other relief to which they may be entitled.

                                                COUNT IV: INTENTIONAL NUISANCE PER SE

                                68.       Plaintiffs incorporate all of the foregoing allegations as if fully restated herein.

                                69.       Defendants engaged in acts when they:

                                          A. Failed to create, implement, or maintain a policy which is ensured that people

                                              requesting room keys were properly identified;

                                          B. Failed to create, implement, or maintain a policy which is ensured that people

                                              requesting room keys had a lawful right to access the room associated with the

                                              keys they were requesting;

                                          C. Failed to create, implement, or maintain a policy which is ensured that people

                                              requesting room keys had a lawful right to access the room associated with the

                                              key they were requesting;




                                                                           - 10 -
                        Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                    PageID.11      Page 11 of 18



                                       D. Failed to create, implement, or maintain a key control policy;

                                       E. Failed to train employees regarding proper key control and security;

                                       F. Failed to create, implement, or maintain a policy regarding proper

                                           identification of persons claiming to be patrons;

                                       G. Failed to train employees regarding proper identification of persons claiming

                                           to be patrons;

                                       H. Failed to create, implement, or maintain a policy regarding proper issuance of

                                           duplicate room keys;

                                       I. Failed to train employees regarding proper issuance of duplicate room keys;

                                           and

                                       J. Supplied Fowler-Mitchell with an access control key card to room 208 when
Haddad Law Firm, PLC.




                                           Fowler-Mitchell was not authorized to access room 208.

                               70.     Defendants’ conduct was intended to bring about conditions that constitute a

                        nuisance.

                               71.     Defendants’ acts constitute a nuisance at all times and under any circumstances.

                               WHEREFORE, Plaintiffs respectfully request this Honorable Court to enter a judgment

                        awarding Plaintiffs monetary damages (including but not limited to compensatory, special,

                        consequential, and punitive damages) in excess of $75,000, award all fees and costs (including

                        attorney’s fees) incurred as a result of bringing and maintaining the present action, and awarding

                        Plaintiffs any other relief to which they may be entitled.

                                                 COUNT V: NEGLIGENT NUISANCE PER SE

                               72.     Plaintiffs incorporate all of the foregoing allegations as if fully restated herein.

                               73.     Defendants engaged in acts when they:




                                                                        - 11 -
                        Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                PageID.12    Page 12 of 18



                                    A. Failed to create, implement, or maintain a policy which is ensured that people

                                       requesting room keys were properly identified;

                                    B. Failed to create, implement, or maintain a policy which is ensured that people

                                       requesting room keys had a lawful right to access the room associated with the

                                       keys they were requesting;

                                    C. Failed to create, implement, or maintain a policy which is ensured that people

                                       requesting room keys had a lawful right to access the room associated with the

                                       key they were requesting;

                                    D. Failed to create, implement, or maintain a key control policy;

                                    E. Failed to train employees regarding proper key control and security;

                                    F. Failed to create, implement, or maintain a policy regarding proper
Haddad Law Firm, PLC.




                                       identification of persons claiming to be patrons;

                                    G. Failed to train employees regarding proper identification of persons claiming

                                       to be patrons;

                                    H. Failed to create, implement, or maintain a policy regarding proper issuance of

                                       duplicate room keys;

                                    I. Failed to train employees regarding proper issuance of duplicate room keys;

                                       and

                                    J. Supplied Fowler-Mitchell with an access control key card to room 208 when

                                       Fowler-Mitchell was not authorized to access room 208.

                              74.   Defendants’ conduct entailed an unreasonable risk of injury.

                              75.   Defendants’ acts constitute a nuisance at all times and under any circumstances.




                                                                    - 12 -
                        Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                    PageID.13      Page 13 of 18



                               WHEREFORE, Plaintiffs respectfully request this Honorable Court to enter a judgment

                        awarding Plaintiffs monetary damages (including but not limited to compensatory, special,

                        consequential, and punitive damages) in excess of $75,000, award all fees and costs (including

                        attorney’s fees) incurred as a result of bringing and maintaining the present action, and awarding

                        Plaintiffs any other relief to which they may be entitled.

                                             COUNT VI: INTENTIONAL NUISANCE IN FACT

                               76.     Plaintiffs incorporate all of the foregoing allegations as if fully restated herein.

                               77.     Defendants engaged in acts when they:

                                       A. Failed to create, implement, or maintain a policy which is ensured that people

                                           requesting room keys were properly identified;

                                       B. Failed to create, implement, or maintain a policy which is ensured that people
Haddad Law Firm, PLC.




                                           requesting room keys had a lawful right to access the room associated with the

                                           keys they were requesting;

                                       C. Failed to create, implement, or maintain a policy which is ensured that people

                                           requesting room keys had a lawful right to access the room associated with the

                                           key they were requesting;

                                       D. Failed to create, implement, or maintain a key control policy;

                                       E. Failed to train employees regarding proper key control and security;

                                       F. Failed to create, implement, or maintain a policy regarding proper

                                           identification of persons claiming to be patrons;

                                       G. Failed to train employees regarding proper identification of persons claiming

                                           to be patrons;




                                                                        - 13 -
                        Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                    PageID.14      Page 14 of 18



                                       H. Failed to create, implement, or maintain a policy regarding proper issuance of

                                           duplicate room keys;

                                       I. Failed to train employees regarding proper issuance of duplicate room keys;

                                           and

                                       J. Supplied Fowler-Mitchell with an access control key card to room 208 when

                                           Fowler-Mitchell was not authorized to access room 208.

                               78.     Defendants’ conduct was intended to bring about conditions that constitute a

                        nuisance.

                               79.     Defendants’ acts constitute a nuisance in fact by reason of circumstances and

                        surroundings which made the natural tendency of Defendants’ acts to create danger and inflict

                        injury on person or property.
Haddad Law Firm, PLC.




                               WHEREFORE, Plaintiffs respectfully request this Honorable Court to enter a judgment

                        awarding Plaintiffs monetary damages (including but not limited to compensatory, special,

                        consequential, and punitive damages) in excess of $75,000, award all fees and costs (including

                        attorney’s fees) incurred as a result of bringing and maintaining the present action, and awarding

                        Plaintiffs any other relief to which they may be entitled.

                                              COUNT VII: NEGLIGENT NUISANCE IN FACT

                               80.     Plaintiffs incorporate all of the foregoing allegations as if fully restated herein.

                               81.     Defendants engaged in acts when they:

                                       A. Failed to create, implement, or maintain a policy which is ensured that people

                                           requesting room keys were properly identified;




                                                                        - 14 -
                        Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                   PageID.15    Page 15 of 18



                                       B. Failed to create, implement, or maintain a policy which is ensured that people

                                          requesting room keys had a lawful right to access the room associated with the

                                          keys they were requesting;

                                       C. Failed to create, implement, or maintain a policy which is ensured that people

                                          requesting room keys had a lawful right to access the room associated with the

                                          key they were requesting;

                                       D. Failed to create, implement, or maintain a key control policy;

                                       E. Failed to train employees regarding proper key control and security;

                                       F. Failed to create, implement, or maintain a policy regarding proper

                                          identification of persons claiming to be patrons;

                                       G. Failed to train employees regarding proper identification of persons claiming
Haddad Law Firm, PLC.




                                          to be patrons;

                                       H. Failed to create, implement, or maintain a policy regarding proper issuance of

                                          duplicate room keys;

                                       I. Failed to train employees regarding proper issuance of duplicate room keys;

                                          and

                                       J. Supplied Fowler-Mitchell with an access control key card to room 208 when

                                          Fowler-Mitchell was not authorized to access room 208.

                               82.     Defendants’ conduct entailed an unreasonable risk of injury.

                               83.     Defendants’ acts constitute a nuisance in fact by reason of circumstances and

                        surroundings which made the natural tendency of Defendants’ acts to create danger and inflict

                        injury on person or property.




                                                                       - 15 -
                        Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                    PageID.16      Page 16 of 18



                               WHEREFORE, Plaintiffs respectfully request this Honorable Court to enter a judgment

                        awarding Plaintiffs monetary damages (including but not limited to compensatory, special,

                        consequential, and punitive damages) in excess of $75,000, award all fees and costs (including

                        attorney’s fees) incurred as a result of bringing and maintaining the present action, and awarding

                        Plaintiffs any other relief to which they may be entitled.

                         COUNT VIII: UNFAIR, UNCONSCIONABLE, OR DECEPTIVE TRADE PRACTICES

                               84.     Plaintiffs incorporate all of the foregoing allegations as if fully restated herein.

                               85.     Defendants are engaged in trade or commerce.

                               86.     Defendants engaged in unfair, unconscionable, or deceptive methods, acts, or

                        practices in the conduct of trade or commerce by:

                                       A.      Representing that goods or services had characteristics, uses, or benefits
Haddad Law Firm, PLC.




                                               that they did not have;

                                       B.      Representing that goods or services were of a particular standard, quality,

                                               or grade when they were of another standard, quality, or grade;

                                       C.      Advertising or representing goods or services with intent not to dispose of

                                               those goods or services as advertised or represented; and

                                       D.      Failing to reveal a material fact, the omission of which tended to mislead

                                               or deceive consumers and which could not reasonably be known by the

                                               consumer.

                               WHEREFORE, Plaintiffs respectfully request this Honorable Court to enter a judgment

                        awarding Plaintiffs monetary damages (including but not limited to compensatory, special,

                        consequential, and punitive damages) in excess of $75,000, award all fees and costs (including




                                                                         - 16 -
                        Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                   PageID.17    Page 17 of 18



                        attorney’s fees) incurred as a result of bringing and maintaining the present action, and awarding

                        Plaintiffs any other relief to which they may be entitled.

                                                                     RELIEF

                               WHEREFORE, Plaintiffs respectfully request this Honorable Court to enter a judgment

                        awarding Plaintiffs monetary damages (including but not limited to compensatory, special,

                        consequential, and punitive damages) in excess of $75,000, award all fees and costs (including

                        attorney’s fees) incurred as a result of bringing and maintaining the present action, and awarding

                        Plaintiffs any other relief to which they may be entitled.


                                                                                Respectfully submitted,

                                                                             /s/ Issa G. Haddad
                                                                             ________________________________
Haddad Law Firm, PLC.




                                                                             HADDAD LAW FIRM, PLC
                                                                         By: Issa G. Haddad (P71699)
                                                                             Attorney for Plaintiffs
                                                                             30600 Telegraph Road, Suite 3150
                                                                             Bingham Farms, Michigan 48025-4550
                        Dated: January 22, 2019                              (248) 633-8500




                                                                       - 17 -
                        Case 2:19-cv-10217-VAR-APP ECF No. 1 filed 01/22/19                      PageID.18   Page 18 of 18



                                                                JURY DEMAND

                               Plaintiff hereby demands a jury trial on all issues so triable.


                                                                                Respectfully submitted,

                                                                             /s/ Issa G. Haddad
                                                                             ________________________________
                                                                             HADDAD LAW FIRM, PLC
                                                                         By: Issa G. Haddad (P71699)
                                                                             Attorney for Plaintiffs
                                                                             30600 Telegraph Road, Suite 3150
                                                                             Bingham Farms, Michigan 48025-4550
                        Dated: January 22, 2019                              (248) 633-8500
Haddad Law Firm, PLC.




                                                                       - 18 -
